DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to amendments filed 10/27/2022. Claims 1-7, 9-19 are pending.
Response to Arguments
Applicant’s arguments and amendments with respect to objections to Claims 16-19 have been fully considered and are persuasive.  The objections to claims 16-19 have been withdrawn. 
Applicant’s amendments with respect to the rejection(s) of claim(s) 1-7,9-19  under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of Kuffner et al (US 20160016315).
	With respect to applicant’s arguments that Kuffner fails to teach “representing the control figure for the industrial robot and/or the object figure of the object in the environment of the industrial robot in the figure space on an enlarged scale and/or scaled with a higher degree of detail respectively wherein the enlarged scale takes into account dynamics of the control figure of the industrial robot and/or dynamics of the object figure of the object in the environment of the industrial robot” examiner respectfully disagrees. Kuffner teaches in par. 0083-0091 to expand the volume of space determined to be occupied by a moving object beyond the current occupied space to the volume swept along a predicted trajectory for the moving object. This is an example of enlarging the scale of the object figure and scaling the object figure with a higher degree of detail taking into account the dynamics of the object. Kuffner also teaches to expand or shrink the robot’s virtual safety cage in accordance with the expansion of the moving object’s occupied space (see par. 0091), which is an example of expanding the scale and scaling the control figure of the robot with a higher degree of detail taking into account the dynamics of the object.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, 9, 12-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasny(US 20180297204) in view of Kuffner et al (US 20160016315)
	Regarding Claim 1, Krasny teaches a method for controlling an industrial robot (see at least Fig. 7A-7B), 
	detecting position data of the industrial robot (see at least robot state data obtained including joint positions and rates at each servo time step in par. 0034)
	detecting environment data from an object in an environment of the industrial robot with an environment detection unit (see at least simulated environment generated from 3D scan data in par. 0034 and 3D laser scanner in par. 0005 interpreted as the environment detection unit), 
	transforming the position data of the industrial robot and the environment data of the object in the environment of the industrial robot into a common figure space in which a control figure is defined for the industrial robot and an object figure of the object in the environment of the industrial robot is represented (see at least CAD models of the robot and workspace used for collision checking in par. 0004 and using the robot state data and scan data to check for collisions in par. 0034 and virtual representation of robot arm in par. 0031 and Fig. 5), 
	during a movement of the control figure for the industrial robot and/or during a movement of the object figure of the object in the environment of the industrial robot in the figure space, representing the control figure for the industrial robot and/or the object figure of the object in the environment of the industrial robot in the figure space (see at least rendering of robot presented on computer 140  during operation to warn of collision in par. 0031).  
	creating a parameter set, which takes into account a dimensioning of the control figure and the object figure in the figure space (see at least 3D CAD models of the robot and workspace in par. 0004 and comparing virtual representation of robot with collision geometry for collision checking in par. 0034, the models of the virtual representation of the robot and collision geometries are parameter sets that take into account dimensioning of the control figure and object figure in the figure space), 
	wherein the parameter set comprises a temporal and spatial correlation of the position data of the industrial robot and the environment data of the object in the environment of the industrial robot (see at least using virtual representation of the robot,  input commands and recent history of the motion of the robot to predict the robot’s motion by several seconds and check for collisions in par. 0032 ), and 
	takes into account the movement history of the industrial robot and/or of the object in the environment of the industrial robot (see at least recent history of the motion of the robot recorded and used for real-time collision checking in par. 0032), and 
	generating an action instruction for the industrial robot if the control figure and the object figure in the figure space satisfy a predefined criterion in relation to each other (see at adjusting clamping factor cf if predefined collision checking criterion are satisfied in steps 770, 744, and 796 and setting override speed with clamping factor in step 780 in par. 0034-0037 and Fig. 7B).
	Krasny does not appear to explicitly teach the following, but Kuffner does teach: 
	representing the control figure for the industrial robot and/or the object figure of the object in the environment of the industrial robot in the figure space on an enlarged scale and/or scaled with a higher degree of detail respectively (see at least determining the volume of space the moving object is estimated to occupy over the course of the object’s estimated trajectory in par. 0086-0087 interpreted as the object figure, see also expanding the current volume occupied to include the volume of space occupied by the moving object over a period of time in par. 0085 interpreted as enlarging the scale of the moving object figure and scaling with higher degree of detail based on the dynamics of the moving object and gradually expanding or shrinking of the virtual safety cage of the robot based on dynamic movement of humans or other moving objects in the area in par. 0090), 
	wherein the enlarged scale takes into account dynamics of the control figure of the industrial robot and/or dynamics of the object figure of the object in the environment of the industrial robot, and/or scaling with the higher degree of detail reflects dynamics of the control figure and/or dynamics of the object figure (see at least determining an estimated trajectory at an expected speed of a human or moving object in the area of the robot over a predetermined period of time in par. 0083-0084 and expanding the current volume occupied to include the volume of space occupied by the moving object over a period of time in par. 0085 interpreted as enlarging the scale of the moving object figure and scaling with higher degree of detail based on the dynamics of the moving object)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny to incorporate the teachings of Kuffner wherein a virtual safety cage of a robot is volumetric space occupied by a moving object are expanded and contracted based on the dynamics of the robot and object. The motivation to incorporate the teachings of Kuffner would be to avoid collisions with humans or other moving objects (see par. 0090)
	Regarding Claim 2, Krasny as modified by Kuffner teaches the method as claimed in claim 1 (see Claim 1 analysis), 
	Krasny further teaches further comprising determining for the predefined criterion for the control figure and the object figure in the figure space an intersection pattern of the control figure for the industrial robot and of the object figure of the object in the environment of the industrial robot (see at least determining that the robot’s projected positions contain a collision with a collision geometry in step 768 in par. 0037 and Fig. 7B, collision checking is determining an intersection pattern), and/or 
	determining for the predefined criterion for the control figure and the object figure in the figure space, an intersection pattern of the control figure and the object figure of the object in the environment of the industrial robot on an entire planned trajectory of the control figure of the industrial robot (does not appear to be taught by Krasny but not required by the claim due to “and/or” language), and/or 
	determining for the specified criterion for the control figure and the object figure in the figure space an undershooting of a threshold or an overshooting of the threshold of the control figure of the industrial robot and/or the object figure of the object in the environment of the industrial robot (see at least minimum distance d undershooting a collision safety threshold in step 744 triggering a reduction of the clamping factor that reduces the speed of the robot in par. 0035 and Fig. 7B).
	Regarding Claim 4, Krasny as modified by Kuffner teaches the method as claimed in claim 1 (see Claim 1 analysis), 
	Krasny further teaches representing a prescribed distance between a position of the object figure of the object in the environment of the industrial robot and the position of the control figure for the industrial robot in the figure space, wherein the prescribed distance forms the threshold value (see at least step 744 in par. 0035 and Fig. 7B), 
	continuously determining a measured distance between the position of the object figure and the position of the control figure in the figure space, and wherein the threshold value is undershot if said measuring distance contains a lower value than the threshold value (see at least minimum distance d undershooting a collision safety threshold in step 744 triggering a reduction of the clamping factor that reduces the speed of the robot in par. 0035 and Fig. 7B).
	Regarding Claim 6, Krasny as modified by Kuffner teaches the method as claimed in claim 1 (see Claim 1 analysis). Krasny further teaches further comprising representing the control figure for the industrial robot in the figure space in simplified form as a geometric control body (see at least 3D CAD model of robot in par. 0004 and virtual representation of robot used for collision checking in par. 0034 ), and/or representing the object figure of the object in the environment of the industrial robot in the figure space in simplified form as a geometric object body (see at least collision geometry in par. 0032 and objects in the environment of the robot represented as collision geometry in par. 0016). 
	Regarding Claim 9, Krasny as modified by Kuffner teaches the method as claimed in claim 1 (see Claim 1 analysis). Krasny further teaches wherein the control figure for the industrial robot in the figure space is extensible to include an object, and for this purpose, extending the control figure of the industrial robot in the figure space by a dimension of the object (see at least robot holding a tool in par. 0011 and the tool being part of the robot’s collision geometry including the tool in par. 0009).
	Regarding Claim 12, Krasny as modified by Kuffner (references to Krasny) teaches an industrial robot system (see at least robotic system 100 in par. 0028 and Fig. 2), having an industrial robot (see at least robot 110 in par. 0028 and Fig. 2) and a control unit (see at least robot controller 120 in par. 0028 and Fig. 2), configured to implement the method of Claim 1 (see Claim 1 analysis for rejection of the method).
	Regarding Claim 13, Krasny as modified by Kuffner teaches the industrial robot system as claimed in claim 12 (see Claim 12 analysis).
	Krasny further teaches wherein the industrial robot is configured as a multi-axis robot (see at least multi-axis robot in par. 0011) and wherein the industrial robot has at least one motor for propulsion and to provide a moment (see at least actuators 172 in par. 0028 and Fig. 2), and wherein the environment detection unit of the industrial robot is configured to capture the environmental data of the object in the environment of the industrial robot and to transmit said environmental data to the control unit (see at least simulated environment generated from 3D scan data in par. 0034 and 3D laser scanner in par. 0005 interpreted as the environment detection unit).
Krasny does not appear to explicitly teach the following but Kuffner does teach: 
has at least one arm which is adapted for picking up an object (see at least robotic arm picking up and moving objects in par. 0025)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny to incorporate the teachings of Kuffner wherein the robotic arm grasps objects. The motivation to incorporate the teachings of Kuffner would be to move objects while avoiding collision between the robot and the gripped object with the environment (see par. 0098).
	Regarding Claim 14, Krasny as modified by Kuffner (references to Krasny) teaches a control unit (see at least robot controller 120 in par. 0028 and Fig. 2) configured to implement the method of Claim 1 (see Claim 1 analysis for rejection of the method).
	Regarding Claim 15, Krasny as modified by Kuffner (references to Krasny)  teaches the industrial robot system as claimed in claim 12 (see Claim 12 analysis), wherein the control unit is integrated internally into the industrial robot or is configured as an external control unit (see at least robot controller 120 including external computer 140 with software for controlling the robot in par. 0028 interpreted as an external control unit).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasny in view of Kuffner and Sorin et al (US 20190240835).
	Regarding Claim 3, Krasny as modified by Kuffner teaches the method as claimed in claim 2 (see Claim 2 analysis),
	Krasny and Kuffner do not appear to explicitly teach the following, but Sorin does teach: further comprising determining the planned trajectory of the control figure of the industrial robot and representing the planned trajectory in the figure space as a polygonal chain or as a mathematical function (see at least each edge of a planning graph for the robot having voxels or boxes corresponding to the 3D space swept by the robot in par. 0071, note each edge is interpreted as a trajectory and the voxels/boxes swept are interpreted as a polygonal chain).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny as modified by Kuffner to incorporate the teachings of Sorin wherein chains of voxels representing the swept volume of a robot traveling along a selected trajectory are used for collision checking with obstacle voxels. The motivation to incorporate the teachings of Sorin would be to more quickly and efficiently determine which movements of the robot arm would collide with obstacles (see par. 0065).
	

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasny in view of Kuffner and Millard et al (US 11016491).
	Regarding Claim 5, Krasny as modified by Kuffner teaches the method as claimed in claim 1 (see Claim 1 analysis), 
	Krasny and Kuffner do not appear to explicitly teach the following, but Millard does teach
	 further comprising for dimensioning the control figure for the industrial robot and/or for dimensioning the object figure of the object in the environment of the industrial robot, taking the movement history of the industrial robot into account by the velocity of the industrial robot and/or the acceleration of the industrial robot being determined from the position data of the industrial robot (does not appear to be taught by Krasny and Kuffner but not required by the claim due to “and/or” language), and/or 
	taking the movement history of the object in the environment of the industrial robot into account by the velocity of the object and/or the acceleration of the object being determined from the environment data of the object in the environment of the industrial robot (see at least analyzing occupancy maps across a series of time steps to determine an objects past speed and direction to help predict the object’s future trajectory and location by tracking its motion across the environment in col. 9 lines 44-48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny as modified by Kuffner to incorporate the teachings of Millard wherein the past object movement is tracked across a series of time steps in an occupancy map to determine the object’s past speed and the speed is used to predict the object’s future location. The motivation to incorporate the teachings of Millard would be to increase chances of avoiding collision with moving obstacles (see col.5 lines 45-49 )

	Claim 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasny in view of Kuffner and Kikkeri et al (US 20150217455).
	Regarding Claim 7,  Krasny as modified by Kuffner teaches the method as claimed in claim 1 (see Claim 1 analysis). 
	Krasny and Kuffner do not appear to explicitly teach the following, but Kikkeri does teach representing the object figure of the object in the environment of the industrial robot and/or the control figure of the industrial robot in the figure space as a direction vector, wherein the direction vector has a length which is dependent on the movement of the object figure of the object in the environment of the industrial robot and/or on the movement of the control figure of the industrial robot (see at least determining the motion vectors of a group of voxels identified as a moving connected object (MCO) in par. 0027).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny as modified by Kuffner to incorporate the teachings of Kikkeri wherein detected occupied voxels are tracked to determine their motion vectors. The motivation to incorporate the teachings of Kikkeri would be to warn a person or stop or slow down if a person is approaching the robot (see par. 0029), which increases safety.

	Regarding Claim 10,  Krasny as modified by Kuffner teaches the method as claimed in claim 1 (see Claim 1 analysis), 
	Krasny does not appear to teach all of the following, but Kikkeri does teach further comprising representing the environment data of the object in the environment of the industrial robot as a point in the figure space (see at least depth camera 104 detecting voxels in the workspace in par. 0027), 
	wherein a point cloud in the figure space has a plurality of points comprising distance information from the object in the environment of the industrial robot (see at least depth map calculated from detected reflected light using TOF algorithms in par. 0026, the depth map is interpreted as a point cloud in the figure space with the distance (depth) to each voxel calculated, and filtering the points of the point cloud according to a filtering rule and creating the object figure of the object in the environment of the industrial robot from said filtering (see at least identifying a group of voxels as a connected object based on proximity and consistent motion vectors in par. 0027 interpreted as filtering the voxels according to filtering rule to create an object figure).	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny as modified by Kuffner to incorporate the teachings of Kikkeri wherein a depth map of voxels in the workspace is calculated and used to create moving connected objects made up of proximate voxels with consistent motion vectors. The motivation to incorporate the teachings of Kikkeri would be to warn a person or stop or slow down if a person is approaching the robot (see par. 0029), which increases safety.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasny in view of Kuffner and Wietfeld et al (US 20120182419)
	Regarding Claim 11,  Krasny as modified by Kuffner teaches the method as claimed in claim 1 (see Claim 1 analysis). Krasny further teaches wherein an action instruction for the industrial robot comprises the following actions: 
	slowing down the movement of the industrial robot (see at least setting override speed based on clamping value in par. 0037 and step 780 in Fig. 7B); 
	restriction of the industrial robot to a given moment, which is provided by at least one motor of the industrial robot (see at least restricting motion towards an obstacle but not away from it in par. 0008 interpreted as restricting given joint moments to avoid a collision but allowing others, see also joint actuators in par. 0028); 
Krasny does not appear to teach the following, but Kuffner does teach:
	movement of the industrial robot out of a task space in which the industrial robot performs specified tasks when the object in the environment of the industrial robot is located in the task space and transferring the industrial robot into a waiting position (does not appear to be taught by Kuffner but is not required by the claim due to “or” language below), 	
	movement of the industrial robot back into the task space if the object in the environment of the industrial robot has left the task space (does not appear to be taught by Kuffner but is not required by the claim due to “or” language), or 
	movement of the industrial robot on an alternative trajectory when the object in the environment of the industrial robot is moving on the planned trajectory of the industrial robot, and wherein the alternative trajectory for the industrial robot can be specified or is determined dynamically in the figure space (see at least computing device instructing robotic device to alter its trajectory to avoid collision in par. 0088)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny to incorporate the teachings of Kuffner wherein the robot’s planned movement is adjusted avoid collision. The motivation to incorporate the teachings of Theobald would be to increase safety (see par. 0088)
	Krasny and Kuffner do not appear to explicitly teach the following but Wietfeld does teach:
	switching off the industrial robot (see at least shutting down the robot if a person enters the switch-off zone in par. 0046); 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny to incorporate the teachings of Wietfeld wherein the robot is switched off when a person enters a designated zone. The motivation to incorporate the teachings of Wietfeld would be to increase safety in the region around a robot (see par. 0040).

Claim(s) 16, 19 is/are rejected under 35 U.S.C. 103) as being unpatentable over Denenberg et al (US 20200206928) in view of Kuffner et al.
	Regarding Claim 16, Denenberg teaches a detection system for an industrial robot (see at least Fig. 4) at least including an environment detection unit the environment detection unit comprising at least any of a LIDAR system, a TOF camera, a scanning system and a monitoring system (see at least sensor 1021 in par. 0046 and Fig. 1, and the sensors being TOF cameras or LIDAR in par. 0046 ) and 
	a position detection unit the position detection unit comprising at least any of a LIDAR system, a TOF camera, positioning system, a localization system, a scanning system and a monitoring system, (see at least sensor 1022 in par. 0046 and Fig. 1)  , and  
	 wherein the position detection unit is configured to detect position data of the industrial robot (see at least robot state determination unit determining pose and location of robot and joint positions based on sensor data from sensors 102 in par. 0087-0088)
	wherein the environment detection unit is configured to detect environment data from an object in an environment of the industrial robot (see at least 3D representation of the workcell determined from sensor data in par. 0046) and
	a control unit (see at least control system 112 in par. 0048 and Fig. 3) configured to:
	transform the position data of the industrial robot and the environment data from the object in the environment of the industrial robot into a common figure space in which a control figure is defined for the industrial robot and an object figure is defined for the object in the environment of the industrial robot (see at least 3D models of robot trajectory and objects in the workcell monitored and checked for potential collisions in par. 0132), and wherein the control figure and/or the object figure in the figure space includes a protection zone (see at least safety envelopes around the robot in par. 0132 and Fig. 5)
	Denenberg does not appear to explicitly teach the following, but Kuffner does teach:
	represent, during a movement of the control figure for the industrial robot and/or during a movement of the object figure of the object in the environment of the industrial robot in the figure space, the control figure for the industrial robot and/or the object figure of the object in the environment of the industrial robot in the figure space on an enlarged scale and/or scaled with a higher degree of detail respectively (see at least determining the volume of space the moving object is estimated to occupy over the course of the object’s estimated trajectory in par. 0086-0087 interpreted as the object figure, see also expanding the current volume occupied to include the volume of space occupied by the moving object over a period of time in par. 0085 interpreted as enlarging the scale of the moving object figure and scaling with higher degree of detail based on the dynamics of the moving object and gradually expanding or shrinking of the virtual safety cage of the robot based on dynamic movement of humans or other moving objects in the area in par. 0090), 
	wherein the enlarged scale takes into account dynamics of the control figure of the industrial robot and/or dynamics of the object figure of the object in the environment of the industrial robot, and/or wherein scaling with the higher degree of detail reflects dynamics of the control figure and/or dynamics of the object figure (see at least determining an estimated trajectory at an expected speed of a human or moving object in the area of the robot for expanding the space occupied by the human or moving object over a predetermined period of time in par. 0083-0084)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Denenberg to incorporate the teachings of Kuffner wherein a virtual safety cage of a robot is volumetric space occupied by a moving object are expanded and contracted based on the dynamics of the robot and object. The motivation to incorporate the teachings of Kuffner would be to avoid collisions with humans or other moving objects (see par. 0090)

	Regarding Claim 19, Denenberg as modified by Kuffner teaches the detection system as claimed in claim 16 (see Claim 16 analysis).
	 Denenberg further teaches further comprising a sensor device, which is configured as an external sensor device (see at least sensor 1021 in par. 0046 and Fig. 1), the sensor device being further configured to determine  the environmental data from the object in the environment of the industrial robot and to transfer said environmental data to the control unit (see at least 3D representation of the workcell determined from sensor data in par. 0046, see also sensors detecting object information and sending it to the object monitoring system to be analyzed and communicated to robot controller in par. 0084 and Fig. 4).

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Kuffner and Bingham et al (US 20190176326).
	Regarding Claim 17, Denenberg as modified by Kuffner teaches the detection system as claimed in claim 16 (see Claim 16 analysis). 
	Denenberg and Kuffner do not appear to teach the following, but Bingham does teach:
	wherein the environment detection unit has a plurality of time of flight (TOF) cameras and/or LIDAR systems that are integrated into at least one arm of the industrial robot (see at least  short-range time-of-flight sensor 710, a long-range time-of-flight sensor 720 on palm of end effector in par. 0109 and Fig. 8)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection system taught by Denenberg as modified by Kuffner to incorporate the teachings of Bingham wherein the robot has multiple TOF cameras integrated into the end effector. The motivation to incorporate the teachings of Bingham would be to increase the range of distances over which objects can be effectively detected (see par. 0110-0112).
	Regarding Claim 18, Denenberg as modified by Kuffner and Bingham teaches the detection system as claimed in claim 17 (see Claim 17 analysis). 
	Denenberg further teaches wherein the environment detection unit is configured as an external environment detection unit, wherein the external environment detection unit is configured as an external plurality of TOF cameras and/or LIDAR systems (see at least the sensors being time-of-flight cameras or 3D LIDAR sensors in par. 0033 and the plurality of external sensors 102 in Fig. 1). 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graichen et al (US 20200086486) discloses a collision-free motion planning method for a manipulator that includes artificially enlarging fast moving obstacles with additional voxels so that the planner can react early to them
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                                                                                                                                                                                                                                /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664